The contract made by Alvina A. Abbott with the plaintiff, for his services in defending her husband in the suit against him, was a contract in behalf of her husband, and also one intended for the protection of her interest in the property conveyed by him to her without consideration. While the promise to pay for services in her husband's defence was an undertaking in his behalf, and, if that alone, was within the meaning of G.L., c. 183, s. 12, and not binding upon her, it was, also, a promise to pay for services in the protection of her own property, and so was a promise on her own account, on a sufficient and legal consideration. The fact that the undertaking was in her husband's behalf did not make it one not in her own behalf, and it was not on that account any less binding on her. The protection of her own interest was a good consideration for her promise, and that consideration was not made unlawful nor of no effect because the services of the plaintiff were to be rendered for the husband.
Exceptions overruled.
SMITH, J., did not sit; the others concurred. *Page 514